Citation Nr: 0309139	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  95-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran is mentally competent for Department of 
Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran had active duty from December 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran requested and was scheduled 
to appear at hearing before a Veterans Law Judge in April 
2003.  However, the veteran failed to report for the hearing.


REMAND

The Board of Veterans' Appeals observes that the veteran 
currently resides in Florida and has requested that his 
spouse be appointed as his fiduciary.  However, there is no 
indication that this action has been taken.  The most recent 
information indicates that his fiduciary was the Washington 
Department of Veterans Affairs in Olympia, Washington.

The veteran's most recent VA medical records consist of 
examination in 1997, 1998, and in June 1999.  To ensure that 
the Department of Veterans Affairs (VA) has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to RO for the following 
development:

1.  In view of the veteran's relocation 
to Florida, the Seattle RO should 
determine whether the case should be 
transferred to the St. Petersburg RO

2.  The RO should appoint the appropriate 
fiduciary for the veteran.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran from 1995 to 
present.  After securing the necessary 
release, the RO should obtain these 
records.

4.  After completion of the above, the 
veteran should be afforded a VA mental 
competency examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





